Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/17/2020 and 7/6/2021 have been considered by the examiner. Initialed copies accompany this action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bockmeyer et al. (US 20150101849).
Bockmeyer discloses an electrically conductive layer coated on a substrate, wherein the substrate is formed from a glass or glass-ceramic material or a composite material having a glass and/or glass-ceramic (abstract).  The electrically conductive layer comprises carbon nanotubes (para 0046) embedded in polyester-modified silicone resin (para 0026).  Bockmeyer discloses a transparent electrical conductor comprises the electrically conductive layer and is useful, particularly for application in a display, as a touch sensor, or the like for cooking surfaces (abstract, para 0003 and 0012).
Bockmeyer does not disclose the electrically conductive layer is obtained from a paint that is produced by the method recited in the claims.  However, the claimed film is obtained by coating the paint on substrate and fired at 270oC-310oC in air (present specification, para 0014).  At this temperature, except the resin and nanotubes remain, all other components of the paint are removed.  Therefore, the electrically conductive layer of Bockmeyer appears to be similar to that of the prior art (contain the resin and carbon nanotubes), the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 789, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  The law held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In re Marosi 710 F.2d 799,218 USPQ 289 (Fed. Cir. 1983).  Furthermore, "because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also MPEP § 2113.
Allowable Subject Matter
Claims 1-3 are allowed.
The prior art fails to disclose, alone or in combinations, an electrically conductive paint, which is produced by a method recited in the claims.  The steps using these specific components: silicone polyester resin; methyl-hydroxyethyl cellulose; demineralized water; aminomethyl propanol; a surfactant; an anti-foaming agent; 1-methoxy 2-propanol and butyl carbitol would not have been obvious to an ordinary skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

6/3/2022